       Case 6:19-cv-00335-ADA-JCM Document 11 Filed 01/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


THOMAS A JAMISON,                                  §
            Plaintiff,                             §
                                                   §                   6:19-CV-00335-ADA
v.                                                 §
                                                   §
MARK ZUCKERBURG, FACEBOOK,                         §
INC.,                                              §
           Defendants.                             §

                           ORDER ADOPTING MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
        Before the Court is the Report and Recommendation of United States Magistrate Judge

C. Jeffrey Mankse. ECF No. 10. The report recommends that this Court dismiss the above-styled

and numbered case as frivolous and for failure to state a claim. The report and recommendation

was filed on November 26, 2019.

        A party may file specific, written objections to the proposed findings and

recommendations of the magistrate judge within fourteen days after being served with a copy of

the report and recommendation, thereby securing de novo review by the district court. 28 U.S.C.

§ 636(b); Fed. R. Civ. P. 72(b). As of today, neither party has filed objections.

        When no objections are timely filed, a district court reviews the magistrate judge’s report

and recommendation for clear error. See Fed. R. Civ. P. 72 advisory committee’s note (“When

no timely objection is filed, the [district] court need only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”). The Court has reviewed the

report and recommendation and finds no clear error.

        IT IS THEREFORE ORDERED that the Report and Recommendation of United

States Magistrate Judge Manske, ECF No. 10, is ADOPTED.
      Case 6:19-cv-00335-ADA-JCM Document 11 Filed 01/07/20 Page 2 of 2




       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 7) is

GRANTED.

       IT IS FINALLY ORDERED that Plaintiff’s Complaint is DISMISSED.

SIGNED this 7th day of January, 2020.




                                   ALAN D ALBRIGHT
                                   UNITED STATES DISTRICT JUDGE
